Citation Nr: 0636156	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating for Type II diabetes 
mellitus (DM) beyond 20 percent disabling from April 11, 2001 
to July 16, 2002, and beyond 40 percent disabling from July 
17, 2002.  

2.  Entitlement to an effective date earlier than April 11, 
2001, for the award of service connection for Type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In May 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  From April 11, 2001 to July 16, 2002, the veteran's 
diabetes mellitus required taking insulin and a restricted 
diet, but did not require him to regulate his activities.  

2.  From July 17, 2002, the veteran's diabetes mellitus 
requires taking insulin and a restricted diet, but is not 
accompanied by episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or visits to a diabetic 
care provider. 

3.  The veteran, who had active military service in the 
Republic of Vietnam during the Vietnam era, was reported by a 
private examiner to have had diabetes since March 1998, and 
he received a diagnosis of DM, Type II on VA outpatient 
treatment in March 2000.  

4.  On April 11, 2001, VA received the veteran's informal 
claim for entitlement to service connection for DM, Type II, 
claimed as secondary to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected Type II diabetes mellitus from 
April 11, 2001 to July 16, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2006).  

2.  The criteria for an initial rating in excess of 40 
percent for service-connected Type II diabetes mellitus from 
July 17, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.119, Diagnostic Code 7913 (2006).

3.  An effective date earlier than April 11, 2001, for the 
award of service connection for Type II diabetes mellitus not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.400, 3.816 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

An Initial Rating beyond 20 Percent from April 11, 2001 to 
July 16, 2002 

The RO granted service connection for DM, Type II, in June 
2002, and assigned a 20 percent rating effective from April 
11, 2001.  In order to assign a rating beyond 20 percent from 
April 11, 2001 to July 16, 2002, the evidence must show 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities to warrant a 40 percent disability 
evaluation.  38 C.F.R. Part 4, DC 7913.  

The veteran does not meet the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913.  The Board 
notes that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent disability evaluation, and that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  The veteran has 
been awarded service connection for bilateral leg peripheral 
neuropathy, diabetic neuropathy, diabetic retinopathy, 
arterial hypertension, and residuals of CVA all associated 
with his DM, Type II, and all have been rated compensably 
except residuals of a CVA which is rated as noncompensable.  

VA outpatient treatment records dated to July 2002 have been 
reviewed as well as private records pertinent to this time 
period.  Although the veteran requires insulin and a 
restricted diet, there is no indication that the veteran must 
regulate his activities.  On the contrary, it was noted that 
the veteran was well developed, well nourished and had 
adequate muscle tone.  (See, e.g. VA outpatient treatment of 
November 2001).  VA health care providers instructed him to 
continue with diet and exercise on several occasions.  (See, 
e.g., VA outpatient treatment of November 2001, VA outpatient 
treatment record of January 2002, and April 2002).  There is 
no indication that he was instructed to regulate his 
activities.  The Board also finds probative the instructions 
of the veteran's health care providers, which did not require 
the veteran to regulate his activities, and encouraged him to 
exercise.  In addition, private records during this time 
frame do not document that the veteran must regulate his 
activities.  As the veteran is not required to regulate his 
activities, he does not meet the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913 during this 
time frame.  

An Initial Rating beyond 40 percent from July 17, 2002  

In order to assign a rating beyond 40 percent for DM, Type II 
from July 17, 2002, the record must show diabetes mellitus 
that requires insulin, restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. Part 4, Code 7913.  

Here, the RO determined in October 2002 that the veteran's 
rating should be increased to 40 percent from July 17, 2002, 
based on VA outpatient treatment record that date.  The 
record does not show that the veteran meets the requirements 
for a rating beyond 40 percent from that time forward.  
Having reviewed the VA medical records from that date until 
2005, and the private treatment records from that date into 
2005, the Board notes that while the veteran does require 
insulin and a restricted diet, there is no showing of 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  There are no episodes of ketoacidosis 
or hypoglycemic reactions documented in the medical evidence. 

While the veteran was treated in December 2004 for a 
hypoglycemic episode at a VA facility, this was an isolated 
incidence and was performed on an emergency basis without 
hospitalization.  Private examination conducted in June 2005 
shows that the veteran reported generally that he was last 
hospitalized five years prior, and while the specifics of any 
such hospitalization were not given, the time he reported 
(i.e. in the year 2000), is clearly before the time frame 
that is in question here.  Thus, the Board finds that 
symptomatology associated with the veteran's diabetes does 
not meet the requirements for a rating beyond the currently 
assigned 40 percent rating under Diagnostic Code 7913 from 
July 17, 2002.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 7913 
do not provide a basis to assign an evaluation higher than 
the 20 percent in effect from April 11, 2001 to July 16, 2002 
and the 40 percent rating in effect from July 17, 2002.  

Effective Date Earlier than April 11, 2001 for the Grant of 
Service Connection 

The record shows that the veteran submitted an informal claim 
for service connection for DM, Type II on April 11, 2001, and 
that he submitted an application for service connection for 
DM, Type II, by filing a VA Form 21-526, Veteran's 
Application for Compensation or Pension, which the RO stamped 
as received on January 28, 2002.  By rating decision dated in 
June 2002, the RO granted service connection for DM, Type II, 
assigning an effective date of April 11, 2001, the date of 
the receipt of the veteran's informal claim.

In a statement received at the RO in August 2002, the veteran 
disagreed with the effective date for his award of service 
connection.  The RO denied the veteran's claim for an earlier 
effective date, explaining thereby that the Nehmer 
stipulation authorized the assignment of an effective date on 
the date when the veteran filed his claim for service 
connection for DM, Type II, which in this case, the RO 
explained, had been on April 11, 2001.  

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a)(b)(1); (West 2002); 38 C.F.R. § 
3.400(b)(2) (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2006).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r) (2006).  

With respect to claims governing effective dates for claims 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued special 
regulations to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs. 38 C.F.R. § 3.816 (2006).  
See Nehmer v. United States Veterans Administration, 32 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) 
(Nehmer II); Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2006).  The term covered 
herbicide diseases includes type II diabetes mellitus.  38 
C.F.R. § 3.816(b)(2)(i) (2006).  This regulation applies to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(c) (2006).  VA issued regulations creating a 
presumption of service connection for diabetes mellitus, type 
II, effective May 8, 2001.  66 Fed. Reg. 23,166 (May 8, 
2001).  

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  38 C.F.R. § 3.816(c)(2) (2006).  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if the application and 
other supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability or VA issued a decision on 
the claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease. 38 C.F.R. § 
3.816(c)(2)(i) & (ii) (2006).

There is no dispute in this case that the veteran filed an 
informal claim for service connection for type II diabetes 
mellitus received on April 11, 2001.  Prior to this time, 
there was no indication of a request of service connection 
for diabetes mellitus in the record.  There is no document of 
record prior to April 11, 2001 that may be reasonably 
construed as a claim for service connection for diabetes 
mellitus.  38 C.F.R. §§ 3.151(a), 3.155(a) (2006).  

In this case, the record shows that in a VA Form 21-4138 
signed by a private examiner, regarding the claim for DM, 
Type II, and received by the RO in January 2002, it was noted 
that in March 1998, there was evidence of hyperglycemia.  The 
record shows that veteran received a diagnosis of DM, Type 
II, on VA outpatient treatment in March 2000.  However, his 
original claim for service connection was received at the RO 
more one year later, specifically, April 11, 2001, and as 
noted, a review of the record reveals no claim filed prior to 
that date.  

Because the inclusion of DM, Type II as a presumptive Agent 
Orange disease under Section 3.309(e) was made effective by 
VA as of July 9, 2001, and then made retroactive by the 
United States Court of Appeals for the Federal Circuit back 
to May 8, 2001 (see Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (2002)), and the veteran, a Vietnam 
veteran, filed his claim between May 3, 1989, and May 8, 
2001, the provisions of Section 3.816(c)(2) are for 
application in this matter for purposes of establishing the 
effective date of the award of service connection for DM, 
Type II.  

As indicated earlier, pursuant to Section 3.816(c)(2), the 
effective date of the award will be the later of the date the 
claim was received by VA, or the date the disability arose, 
unless the claim was received within one year from the date 
of the veteran's separation from service.  The veteran's 
claim was received more than 30 years after service.  Thus, 
the exception of Section 3.816(c)(3) does not apply, i.e., 
the Board is precluded from assigning as effective date the 
day following the date of discharge.  While the veteran was 
noted to have hyperglycemia in a letter by private examiner 
which began in 1998, and a VA diagnosis is of record in March 
2000, the claim was filed on April 11, 2001.  Therefore, 
since April 2001 is the latter date, that is the effective 
date that is warranted in this case.  

The Board is aware that the award of service connection in 
this case was assigned pursuant to a liberalizing law.  
Generally, this would mean that 38 C.F.R. § 3.114 would be of 
application.  However, Section 3.816(c)(4) specifically 
limits the application of Section 3.114, as well as the more 
general Section 3.400, to those cases that do not fall under 
the provisions of either Section 3.816(c)(1) or Section 
3.816(c)(2).  Thus, since this case falls under Section 
3.816(c)(2), Sections 3.114 and 3.400 are not of application.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In May 2005, a proper letter on these issues was sent which 
complied with Quartuccio as noted above.  The notice was sent 
after the rating action which the veteran disagreed with, and 
thus was untimely, per Pelegrini.  However, the requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.  
        
In the present appeal, the veteran was also provided with 
notice of what type of information and evidence was needed to 
substantiate his claim, and he was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the issues on appeal, in the May 
2006 supplemental statement of the case in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  Pertinent records have been 
obtained.  He has not identified any records which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  While he has not been examined for 
disability evaluation, the record contains extensive 
outpatient treatment records for the veteran covering the 
relevant time periods being considered and provide an 
adequate basis for evaluating his disability in compliance 
with the rating schedule.  Thus a remand to have the veteran 
examined is not necessary.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

An initial rating for Type II diabetes mellitus (DM) beyond 
20 percent disabling from April 11, 2001 to July 16, 2002 is 
denied. An initial rating for Type II diabetes mellitus (DM) 
beyond 40 percent disabling from July 17, 2002 is denied.  

An effective date earlier than April 11, 2001, for the award 
of service connection for Type II diabetes mellitus is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


